internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si br 1-plr-120212-98 date date legend x a sub1 sub2 trust d1 d2 d3 d4 d5 d6 cc dom p si br 1-plr120212-98 this responds to your letter dated date written on behalf of x requesting relief under sec_1362 and sec_301_9100-3 of the procedure and administration regulations facts x was incorporated on d1 x filed a timely election to be treated as an s_corporation effective d2 a the sole shareholder of x created trust on d3 on d4 a transferred shares of x to trust x a and trust intended that trust be an electing_small_business_trust esbt under sec_1361 on d4 however a’s legal counsel who assisted a in forming trust incorrectly advised the trustee of trust as to when the trustee must elect esbt status to be effective as of d4 on d5 and d6 x formed two wholly owned subsidiaries sub1 and sub2 respectively a x sub1 and sub2 intended that x elect qualified_subchapter_s_subsidiary qsub status under sec_1361 for sub1 and sub2 effective as of d5 and d6 respectively however x’s attorneys incorrectly advised x as to when x must elect qsub status for sub1 and sub2 to be effective for those dates x recently discovered that no esbt or qsub elections had been made within a reasonable_time after its discovery x has taken steps to correct the aforementioned mistakes x and its shareholders have agreed to make such adjustments as are necessary to be consistent with x’s treatment as an s_corporation x has represented that no retroactive or hindsight tax planning is being undertaken through the submission of its ruling_request law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1361 provides that one of the requirements for a taxpayer to be a small_business_corporation is that the taxpayer is a domestic_corporation which is not an cc dom p si br 1-plr120212-98 ineligible_corporation and does not have as a shareholder a person other than an estate a_trust described in sec_1361 and certain exempt_organizations who is not an individual sec_1361 provides that for purposes of sec_1361 an esbt may be a shareholder of an s_corporation sec_1361 provides that an election to be an esbt under sec_1361 is to be made by the trustee of the trust the election applies to the taxable_year of the trust for which made and all subsequent taxable years of the trust unless revoked with the consent of the secretary notice_97_12 1997_3_irb_11 provides a temporary procedure for making an esbt election the notice provides that the esbt election filed by the trustee of the trust is to become effective not earlier than days and two months before the date on which the election is filed sec_1361 defines the term qualified_subchapter_s_subsidiary as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provisions do not however provide guidance on the manner in which the qsub election is made or the effective date of the election notice_97_4 1997_2_irb_24 provides a temporary procedure for making a qsub election under notice_97_4 a parent_corporation makes a qsub election for a subsidiary by filing form_966 with certain modifications with the appropriate service_center the election may be effective for up to days prior to the filing of that form provided that date is not before the parent corporation’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsub for the entire period for which the retroactive election is to be effective sec_1362 provides that an election under sec_1362 is terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation such termination is effective on and after the date of cessation sec_1362 provides that if an s election a by any corporation was not effective for the taxable_year for which made without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the cc dom p si br 1-plr120212-98 period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary congress’ intent in enacting sec_1362 is expressed in s rep no 97th cong 2d sess 1982_2_cb_718 as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a notice published in the internal_revenue_bulletin sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 are granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 cc dom p si br 1-plr120212-98 conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election under sec_1362 was terminated on d4 when x shares were transferred to trust and the trustee of trust did not make a timely esbt election under sec_1361 and notice_97_12 we also conclude that the termination constituted an inadvertent termination within the meaning of sec_1362 pursuant to sec_1362 x will be treated as continuing to be an s_corporation from d4 and thereafter and the trustee of trust will be deemed to have filed a timely esbt election on behalf of trust effective d4 provided x’s s election is not otherwise terminated under sec_1362 and provided further that trustee of trust files an esbt election with the service_center effective as of d4 within days of the date of this letter a copy of this letter should be attached to such election we also conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore x is granted an extension to file qsub elections for sub1 and sub2 effective as of d5 and d6 respectively until days from the date of this letter the elections should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached to such elections except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether x made a valid subchapter_s_election under sec_1362 or whether trust sub1 or sub2 otherwise are qualified s_corporation shareholders under sec_1361 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent cc dom p si br 1-plr120212-98 in accordance with the power_of_attorney on file with this office the original of this letter is being sent to the taxpayer’s representative and a copy is being sent to the taxpayer sincerely signed paul f kugler paul f kugler assistant chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purpose
